DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description 100B (figure 19A); 100C (figure 19B); 100D (figure 19C); 1E (figure 20A); 1F (figure 20B); and 1H (figures 22A and 22B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities.  
Appropriate correction is required.
            In paragraph [0003], “is run out” could be changed to “runs out”.
            In paragraph [0057], “envelops” could be changed to “envelopes”.
            In paragraph [0061], “de-electrify” could be changed to “de-electrifies”.
            In paragraph [0091], “to has” could be changed to “to have”.
            In paragraph [0098], “40b” could be changed to “40B”.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.
            The primary reasons for allowance are an image forming apparatus to and from which a replenishment container accommodating developer is attachable and detachable and which is configured to form a developer image on a recording material, the image forming apparatus comprising: an image bearing member configured to rotate while bearing the developer image; a developer bearing member configured to bear the developer and supply the developer to the image bearing member; a developer container to and from which the replenishment container is attachable and detachable, the developer container being configured to rotatably support the developer bearing member and comprising an accommodating portion configured to accommodate the developer to be borne on the developer bearing member; a transfer portion configured to transfer the developer image on the image bearing member onto a recording material; and a supporting portion configured to support the recording material onto which the developer image has been transferred and which has been discharged to an outside of the image forming apparatus, wherein the developer container comprises a projection portion provided at one end portion thereof in a rotation axis direction of the image bearing member, the projection portion projecting toward the supporting portion more than a center portion of the developer container in a crossing direction crossing the rotation axis direction, wherein the projection portion communicates with the accommodating portion and comprises, at a distal end portion thereof, an attachment portion which is configured such that the replenishment container is attachable thereto, the attachment portion being provided with a replenishment port for replenishing the accommodating portion with the developer from the replenishment container, wherein the image forming apparatus comprises an opening/closing member movable between a closed position where the opening/closing member is closed to cover the attachment portion and an open position where the opening/closing member is open to open the attachment portion and where attachment of the attachment portion to the replenishment container is allowed, and wherein the opening/closing member is configured such that a movement thereof from the open position to the closed position is hindered by the replenishment container attached to the attachment portion.  The above limitations are contained in claims 1-6, but are not taught or suggested by the prior art of record.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Yang et al. (US 2019/0121257), Hiramatsu et al. (US 2016/0342133) and Hagihara et al. (US 6,212,338) disclose an image forming apparatus including a developer container and a developer replenishment container.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        July 2, 2022